Status of Claims
This action is in reply to the  filed on 12/16/2016.  
Claims 1-17 is/are currently pending.

Allowable Subject Matter
Claims 1-17 are allowed.  The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-17 is the inclusion of the limitation(s) “providing a second data set in the memory of the data network device including assigning active network component data network addresses and port identities to respective physical locations 2and assigning port identities to respective patient data sets, which identify patients such that the second data set in the memory of the data network device indicates an assignment of respective tuples of active network component data network addresses and port identities to respective physical locations and further indicates an assignment of the respective tuples of active network component data network addresses and port identities to respective patient data sets, which identify patients; with the processor of the data network device, assigning the medical device to a physical location on a basis of the received acknowledgment message and the data network address of the defined active network component and of the indicated port identity assigned to the physical location from the second data set; with the processor of the data network device, providing an assignment data set, which indicates the assignment of the medical device to the assigned physical location, with the processor of the data network device, further assigning the medical device to a patient data set on the basis the received acknowledgment message and the data network address of the defined active network component and of the indicated port identity assigned to the patient data set from the second data set, wherein the assignment data set further comprises the assigned patient data set, which identifies a patient,” etc.
The closest prior art (McAllen et al. 428 (US 2005/0138428), and Noonan et al. (US 2003/0105389)) teach a method for assigning a medical device from a data network to a physical location.  However, the prior art does not teach “providing a second data set in the memory of the data network device including assigning active network component data network addresses and port identities to respective physical locations 2and assigning port identities to respective patient data sets, which identify patients such that the second data set in the memory of the data network device indicates an assignment of respective tuples of active network component data network addresses and port identities to respective physical locations and further indicates an assignment of the respective tuples of active network component data network addresses and port identities to respective patient data sets, which identify patients; with the processor of the data network device, assigning the medical device to a physical location on a basis of the received acknowledgment message and the data network address of the defined active network component and of the indicated port identity assigned to the physical location from the second data set; with the processor of the data network device, providing an assignment data set, which indicates the assignment of the medical device to the assigned physical location, with the processor of the data network device, further assigning the medical device to a patient data set on the basis the received acknowledgment message and the data network address of the defined active network component and of the indicated port identity assigned to the patient data set from the second data set, wherein the assignment data set further comprises the assigned patient data set, which identifies a patient,” etc. as recited in the claims.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626




/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626